DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sharper” in claims 4, 7, 10 and 13 is a relative term which renders the claim indefinite. The term “sharper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “sharper” is unclear as to how the angle can be clearly defined with respect to one another.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzmaier et al. (EP 0893631).
 	Regarding claim 1, Katzmaier et al. discloses a sealing system Fig. 1 for an engine, the sealing system comprising: a single layer gasket 1; and a plurality of beads or bead portions 3, 4, 5 profiled on the gasket, where the beads or bead portions are formed with varying heights and widths so as to create portions of varying stiffness, wherein the portions of varying stiffness are adjacent to one another.
 	Regarding claim 2, Katzmaier et al. discloses wherein the single layer gasket 1 comprises a sheet 2 of gasket material, the sheet having an upper surface adapted to sealably contact a first engine component and a lower surface adapted to sealably contact a second engine component. 	Regarding claim 3, Katzmaier et al. discloses wherein the plurality of beads or bead portions 3, 4, 5  are profiled on the gasket 2 so as to be concentric with or circumscribe a through hole 6 in the gasket sized and arranged for a cylinder chamber of the engine.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzmaier et al.
 	Regarding claims 4, 7, 10 and 13,  Katzmaier et al. discloses wherein the plurality of beads or bead portions 3, 4, 5 comprise a portion 5 of high stiffness adjacent to a portion 4 of high recovery the invention as claimed above but fails to explicitly disclose that the portion of high stiffness having a sharper angle protruding away from a plane comprising the single layer gasket than for the adjacent portion of high recovery.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the high stiffness portion to any number of ranges (i.e. sharper) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 5, 8, 11 Katzmaier et al. as modified discloses wherein the portion 5 of high stiffness comprises a shorter width than for the adjacent portion 4 of high recovery. 	Regarding claims 6, 9, 12 Katzmaier et al. as modified discloses wherein the portion 5 of high stiffness provides a greater resistance to compression than the portion 4 of high recovery, and the portion of high recovery provides a spring characteristic for absorbing motion. 	Regarding claim 14, Katzmaier et al. as modified discloses wherein the heights and widths of the beads or bead portions 3, 4, 5 are capable of being determined using finite element analysis, where the heights comprise lateral protrusions away from the plane comprising the single layer gasket sheet material 2, and the widths b1, c, b2 comprise longitudinal distances of or between bead portions or transitions therefor. 	
 	Regarding claim 15, Katzmaier et al. as modified discloses wherein the heights of the beads or bead portions 3, 4, 5 comprise lateral protrusions away from the plane comprising the single layer gasket sheet material 2, and the widths b1, c, b2 comprise longitudinal distances of or between bead portions or transitions therefor, and wherein the heights include at least one protrusion 3 extending outward away from the upper surface of the sheet and at least one protrusion 4 extending outward away from the lower surface of the sheet. 	Regarding claim 16, Katzmaier et al. as modified discloses wherein a profile of the gasket 1 comprises a first protrusion 5 extending outward away from the lower surface of the sheet 2 followed by a second protrusion 4 adjacent to the first protrusion and extending outward away from the upper surface of the sheet, with the first protrusion comprising the portion of high stiffness, and the second protrusion comprising the portion of high recovery. 	Regarding claims 17-20, Katzmaier et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein a profile of the gasket comprising the beads or bead portions has the shape of a sideways S or partial infinity symbol or partial lemniscate, or prybar.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the gasket to accommodate the application in which it is being installed and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675